Citation Nr: 0806825	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1969 to May 1972 
and from January 1976 to February 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for a sinus condition.  

In April 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  


FINDING OF FACT

A chronic sinus condition was not first shown during service 
or for many years following discharge from service, and no 
current sinus condition has been shown to be of service 
origin.  


CONCLUSION OF LAW

A chronic sinus condition was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Although the veteran was not afforded a VA examination to 
determine the likely etiology of the claimed sinus condition, 
no such examination is necessary in this case because there 
is no evidence of an in-service chronic sinus condition, and 
no evidence of a current sinus condition.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran seeks service connection for a sinus condition.  
The service medical records do not show any treatment for a 
sinus condition, although the veteran reported on a June 1978 
Report of Medical History that he had sinusitis.  The 
examiner noted that the claimed sinusitis was infrequent.  An 
October 1970 record revealed a diagnosis of rhinitis and mild 
pharyngitis.  No chronic sinus condition was noted in 
service.  

Post service medical records likewise do not show treatment 
or diagnosis of a chronic sinus condition.  An October 1979 
psychiatric inpatient physical examination report indicated 
that the veteran's head, eyes, ears, nose and throat were 
normal, other than blurred vision.  Similarly, a July 1996 
physical examination report noted no nasal obstruction, no 
nasal discharge, no nasal injury and no complaints of a sinus 
condition.  

A VA inpatient discharge summary from August 1997 notes that 
the veteran was admitted to the blind rehabilitation unit 
because of decreased visual acuity due to glaucoma.  The 
discharge summary noted a variety of diagnoses, including a 
diagnosis of chronic allergic condition.  An August 1997 
outpatient note indicated that the veteran did not have a 
history of chronic sinus problems.

A VA primary care note from December 1999 revealed that the 
veteran complained of a stuffy nose and drainage for the past 
two months, head congestion, and sinus congestion.  The 
veteran also reported a headache and pain over the sinus and 
mainly over the frontal sinuses.  Sinus x-rays were normal.  
A diagnosis of acute and chronic sinusitis was noted and the 
veteran was given antibiotics.  A January 2000 note indicated 
that the veteran had been ill with a head cold for at least 
two weeks.  The diagnosis was sinusitis and bronchitis.

At his DRO hearing in April 2006, the veteran testified that 
he did not have any sinus problems prior to service, and that 
being around lots of dust and debris during service brought 
on his sinus condition which still persists.  

VA treatment records from November and December 2007 noted 
treatment for complaints of a continuous runny nose and head 
congestion ongoing for a month.

In sum, the service medical records show treatment for acute 
allergic rhinitis during service in 1970, and the veteran's 
reported history of infrequent sinusitis in 1978; however, no 
chronic sinus disability was diagnosed during service.  There 
is no evidence of a sinus condition or allergic rhinitis 
condition of a chronic nature until 1997, nearly two decades 
after separation from service.  

Absent chronicity from service to the present, the claim of 
service connection for sinusitis must fail because there is 
nothing in the service medical records showing that the 
veteran had a chronic sinusitis condition during service.  
The one reference to allergic rhinitis during service in 
1970, and the veteran's report of sinusitis, which the 
medical examiner noted was "infrequent" does not indicate 
that the veteran developed a chronic sinus or allergic 
rhinitis disorder during service, particularly given the lack 
of follow-up history or ongoing continuous treatment for 
sinusitis or allergic rhinitis for many years following 
discharge from service.  It cannot be found that the veteran 
currently has chronic sinusitis that had its onset during 
service because the required nexus is lacking.  The 
preponderance of the evidence is against the claim of service 
connection for a sinus condition; there is no doubt to be 
resolved; and service connection for a sinus condition is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a sinus condition is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


